           Case 2:18-cv-04553-JCJ Document 84 Filed 09/06/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SPRING PHARMACEUTICALS, LLC,                        )
                                                    )
       Plaintiff,                                   )
                                                    )
                                                    )
v.                                                  )
                                                    )       Civil Action No. 2:18-cv-04553-JCJ
RETROPHIN, INC., MARTIN SHKRELI,                    )
MISSION PHARMACAL COMPANY, and                      )
ALAMO PHARMA SERVICES, INC.,                        )
                                                    )
       Defendants.                                  )
                                                    )


     RETROPHIN’S OPPOSITION TO NON-PARTY LESLEY ZHU’S PETITION FOR
                           ATTORNEYS’ FEES

       Retrophin, Inc. (“Retrophin”) submits this opposition to Non-Party Lesley Zhu’s Petition

for Reasonable Attorneys’ Fees and Costs Pursuant to the Court’s August 7, 2019 Memorandum

Opinion and Order. (Dkt. No. 82, “Petition”).

       Retrophin accepts the Court’s decision (Dkt. Nos. 77 and 78) that the deposition Retrophin

sought to take of non-party Lesley Zhu exceeded the scope of discovery permitted by the Court’s

order on discovery relating to Plaintiff Spring’s Article III standing (Dkt. No. 53, “Discovery

Order”).

       However, the amount of attorneys’ fees Ms. Zhu is seeking—over $110,000—is

unreasonable and unwarranted. Making a motion to quash a non-party subpoena and opposing a

contempt motion are relatively straightforward tasks that should not have required over 150 attorney

hours, and certainly not 57 hours by Alan Klein, a 50-year veteran of the bar and senior partner at

Duane Morris, plus an additional 30 hours by the Managing Partner of Duane Morris in Los Angeles




                                                1
          Case 2:18-cv-04553-JCJ Document 84 Filed 09/06/19 Page 2 of 4



including for tasks such as legal research. 1 (Petition, Exs. B, C, and H). Indeed, Mr. Klein

personally spent 23 hours just in preparing the instant petition for fees, almost as much time as he

spent responding to the subpoenas and on the motions to quash and for contempt. (Petition, Ex. H).

       We are unaware of any court that has awarded attorneys’ fees for a motion to quash remotely

approaching what is claimed by Ms. Zhu. Indeed, courts awarding fees for motions to quash Rule

45 subpoenas have typically awarded fees amounting to a small fraction of the $110,000 sought by

Ms. Zhu. See, e.g., Night Hawk Ltd. v. Briarpatch Ltd., 2004 WL 1375558, at *3-4 (S.D.N.Y. 2004)

(finding request for $16,299, representing 55 hours of attorney time, “excessive” for motion to

quash and fee petition and awarding attorneys’ fees of $4000); Precourt v. Fairbank Reconstruction

Corp., 280 F.R.D. 462, 473 (D.S.D. 2011) (finding 49.7 hours an “unreasonable” amount to time

to prepare a motion to quash, reducing hours to 20, and awarding attorneys’ fees of $5,618); Mapes

v. Wellington Capital Group, 2008 WL 2487795, at *1-2 (D. Neb. 2018) (awarding attorneys’ fees

of $6009 for motion to quash). The highest fee award for a sanction under Rule 45 that we have

been able to find is $30,000, a reduction from what the court called an “eye-popping” request for

$164,401.42. Am. Broad. Corp., Inc. v. Aereo, Inc., 2013 WL 6086867, at *6 (N.D. Iowa 2013).

       Accordingly, Retrophin respectfully requests that the Court award attorneys’ fees of no

more than $15,000, equivalent to 30 attorney hours at $500 per hour.




1 The Third Circuit explicitly rejects awarding fees for senior attorneys charging high hourly rates
and running up hours where there is a more economical alternative. See Ursic v. Bethlehem Mines,
719 F.2d 670, 677 (3d Cir. 1983) (“A fee applicant cannot demand a high hourly rate—which is
based on his or her experience, reputation, and a presumed familiarity with the applicable law—
and then run up an inordinate amount of time researching that same law. . . . Nor do we approve
the wasteful use of highly skilled and highly priced talent for matters easily delegable to non-
professionals or less experienced associates. Routine tasks, if performed by senior partners in
large firms, should not be billed at their usual rates. A Michelangelo should not charge Sistine
Chapel rates for painting a farmer’s barn.”)


                                                 2
        Case 2:18-cv-04553-JCJ Document 84 Filed 09/06/19 Page 3 of 4



Dated: September 6, 2019                  Respectfully Submitted,


                                          s/ Philip Bowman
                                          Philip Bowman
                                          Cooley LLP
                                          55 Hudson Yards
                                          New York, NY 10019
                                          Tel: (212) 479-6000
                                          Fax: (212) 479-6275
                                          pbowman@cooley.com

                                          Deepti Bansal
                                          Cooley LLP
                                          1299 Pennsylvania Avenue, NW
                                          Suite 700
                                          Washington, DC 20001
                                          Tel: (202) 842-7800
                                          Fax: (202) 842 7899
                                          dbansal@cooley.com

                                          Richard E. Coe (PA ID No. 94539)
                                          DRINKER BIDDLE & REATH, LLP
                                          One Logan Square, Suite 2000
                                          Philadelphia, PA 19103
                                          Tel: (215) 988-2700
                                          Fax: (215) 988-2757
                                          Richard.Coe@dbr.com

                                          Attorneys for Defendant Retrophin, Inc.




                                      3
         Case 2:18-cv-04553-JCJ Document 84 Filed 09/06/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I certify that on September 6, 2019, I ﬁled this document on the Court’s docket using the

Court’s CM/ECF system. Based on the Court’s records, all counsel of record were served with a

copy of the foregoing document by electronic means.

                                                                 s/ Richard E. Coe
                                                                 Richard E. Coe
                                                                 (PA ID No. 94539)
                                                                 DRINKER BIDDLE &
                                                                 REATH, LLP
                                                                 One Logan Square, Suite 2000
                                                                 Philadelphia, PA 19103
                                                                 Tel: (215) 988-2700
                                                                 Fax: (215) 988-2757
                                                                 Richard.Coe@dbr.com




                                              4
